DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wegerer et al. (US 5,597,537).
Regarding claim 7, the reference Wegerer et al. discloses a circulating fluidized bed apparatus, suitable for dehydrogenation of alkanes, comprising a riser reactor (16’), a separator (10’) coupled to the riser reactor (16’), a regenerator (56) coupled to the separator (10’), and a withdrawal well (59) disposed downstream to the regenerator (56) and a vessel (52) connected to the withdrawal well (59) through a transfer line (18’) (see col. 11, lines 28-65; Fig. 2), the vessel (52) suitable to: receive hot regenerated catalyst free of oxygen from the withdrawal well (59); and pre-treat the catalyst with a reducing gas to regulate the oxidation state of metals on the catalyst before reintroducing the catalyst to a second end (66) of the riser reactor (16’), wherein the second end (66) is 
Regarding claim 8, as no structural distinction is seen between the instantly claimed circulating fluidized bed apparatus and the circulating fluidized bed apparatus of Wegerer et al., the circulating fluidized bed apparatus of Wegerer et al. is considered suitable to accommodate a pre-heated alkane feed stream and a catalyst for dehydrogenation reaction (see col. 10, lines 10-30; col. 11, lines 28-65; Fig. 2).
Regarding claim 9, the reference Wegerer et al. discloses the circulating fluidized bed apparatus, wherein the separator (10’) comprises: a riser termination device (30) for disengaging the catalyst and hydrocarbons; a set of cyclones (32) for separation of the catalyst and hydrocarbon vapors; and a stripper (38) for stripping out entrapped hydrocarbons from the catalyst by using a stripping media (see col. 10, lines 31-67; Fig. 2).
Regarding claim 10, the reference Wegerer et al. discloses the circulating fluidized bed apparatus, wherein the regenerator (56) is suitable to: receive the spent catalyst from the separator (10’) after hydrocarbon removal through a first standpipe (42’) at a rate controlled by a slide valve (46’) in the first standpipe (42’); and facilitate regeneration of catalyst by burning the coke deposited on the catalyst and heating the catalyst to a desired temperature (see col. 11, lines 39-59; Fig. 2).
Regarding claim 11, as no structural distinction is seen between the instantly claimed withdrawal well and the withdrawal well (59) of Wegerer et al., the withdrawal well of Wegerer et al. is considered suitable to receive the hot regenerated catalyst from 
Regarding claim 13, the reference Wegerer et al. discloses that the circulating fluidized bed apparatus comprises at least one gas distributor (70, 71, 84) of suitable size and design located at varying height at the bottom of the vessel (52) (see col. 12, line 56 to col. 13, line 16; Fig. 2).
Regarding claim 14, the reference Wegerer et al. discloses that the circulating fluidized bed apparatus comprises at least one feed injector (17’) disposed at just above the vessel (52) (see col. 12, lines 26-33; Fig. 2).
Regarding claim 15, the reference Wegerer et al. discloses that the circulating fluidized bed apparatus, wherein the at least one gas distributor (70, 71, 84) of the vessel is configured to introduce the reducing gas (see col. 12, line 56 to col. 13, line 16; Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wegerer et al. as applied to claim 1 above, and further in view of Zenz (US 3,826,738).
Regarding claim 12, the reference Wegerer et al. is silent with respect to having a plug valve disposed at the bottom of the vessel to regulate a flow of the catalyst into the riser reactor. However, as evidence by the reference Zenz (see col. 3, lines 10-14; Fig. 1), it is typical in the art to utilize a plug valve (42) for regulating a flow of catalyst into a riser reactor (12). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to similarly provide a plug valve at the bottom of the vessel (52) of Wegerer et al. in order to regulate a flow of the catalyst into the riser reactor (16’), as doing so would amount to nothing more than a use of a known device for its intended use in a known environment to accomplish an entirely expected result.
Response to Arguments
Applicant's arguments filed on 10 December 2021 have been fully considered but they are not persuasive. 
Applicant argues that the disengaging zone 59 of Wegerer et al. cannot be equated to the withdrawal well of claim 7 because the reference Wegerer et al. fails to disclose that the disengaging zone 59 is disposed downstream to the lower combustor 56 in the manner as recited in independent claim 7 (see Remarks pages 9-10). 


    PNG
    media_image1.png
    375
    423
    media_image1.png
    Greyscale

Thus, it is clear that the disengaging zone/withdrawal well component 59 of Wegerer et al. is disposed downstream to the combustor/regenerator component 56 of Wegerer et al. Further, as clearly illustrated in Fig. 2 and explained in the above passage excerpt, the disengaging zone/withdrawal well component 59 of Wegerer et al. is a separate component form the combustor/regenerator component 56 of Wegerer et al.
Applicant also argues that the reference Wegerer et al. does not disclose that the blending vessel 52 is configured to pre-treat the catalysts with a reducing gas to regulate the oxidation state of metals on the catalyst (see Remarks, page 10). 
.
 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774